RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 1/13/2021 have been received. Applicant’s IDS filed on 3/29/2021 has been received. In the response filed on 1/13/2021, claims 1, 2, 4-10 were amended; and claims 16-18 were added. 
Claims 1, 2, 4-10, and 13-18 are pending. Claims 3, 11, and 12 are canceled.  Claims 13-15 are withdrawn from consideration. Claims 1, 2, 4-10, and 16-18 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 10/16/2020, have been withdrawn due to applicant’s amendment filed on 1/13/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-10, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srbljin et al., WO 2015/000885 A1.
Regarding claims 1 and 18: Srbljin discloses a creamer composition (p. 4, ln. 10). Srbljin discloses the creamer composition comprises protein (p. 7, ln. 11), which may be casein or a salt thereof (caseinate, p. 7, ln. 15). Srbljin discloses the creamer composition comprises oil (p. 6, ln. 8). Srbljin discloses the creamer composition is in the form of a powder (p. 7, ln. 2). 

weight ratio of the casein or salt thereof to the oil is about 0.005:1 to about 0.035:1 (claim 1, ln. 2-3) and the weight ratio of the casein or salt thereof to the oil is about 0.015:1 to about 0.025:1 (claim 18)
Srbljin discloses the creamer composition comprises protein in weight ranges of 0.5-15%, 1.5-10%, 1.5-5%, between about 0.1-3%, between about 0.2-2% protein, and between about 0.5% to about 1.5% protein (p. 7, ln. 11-14). 
Srbljin discloses the creamer composition comprises oil in weight ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16). 
As such, Srbljin suggests range of ratios including 0.0125:1 to 15:1 (calculation: 0.5% protein:40% oil = 0.0125:1; 15% protein:1% oil = 15:1) and 0.00333:1 to 0.3:1 (calculation: 0.1% protein:30% oil = 0.00333:1; 3% protein:10% oil = 0.3:1). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.

the creamer composition does not comprise any low molecular weight emulsifier
Srbljin suggests low molecular weight emulsifiers are not required. Srbljin discloses the creamer composition “may comprise low molecular weight emulsifiers” (emphasis added, p. 5, ln. 13-14). Srbljin discloses exemplary creamer compositions that contain no emulsifier (p. 9, Table 2; p. 10, Table 3). Srbljin discloses the “skilled person may produce other variants of creamers” (p. 10, ln. 2). Thus, Srbljin suggests a creamer may lack low molecular weight emulsifiers. 

Regarding claims 2 and 16: Srbljin discloses the creamer composition comprises protein, which may be casein or a salt thereof (caseinate, p. 7, ln. 15). Srbljin discloses 
Regarding claim 4: Srbljin discloses the casein or salt thereof may be sodium caseinate (p. 7, ln. 17). 
Regarding claim 5: Srbljin discloses the oil may be palm kernel oil, canola oil, soy bean oil, sunflower oil, safflower oil, cotton seed oil, palm oil, coconut oil, milk fat, corn oil, and mixtures thereof (p. 6, ln. 10-11). 
Regarding claim 6: Srbljin discloses the creamer composition may include sweetener (p. 7, ln. 9). 
Regarding claim 7: Srbljin discloses buffers and stabilizing agents are optional (“may further include a buffering agent”, emphasis added, p. 7, ln. 33; “may comprise a hydrocolloid. Hydrocolloids may help to improve physical stability of the composition”, p. 7, ln. 23-25). Thus, Srbljin suggests a creamer may lack buffers and stabilizing agents.  
Regarding claims 8 and 17: Srbljin discloses the creamer composition comprises oil in ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16).
Regarding claim 9: The phrase "wherein the composition is in the form of a powder obtainable by a process comprising the steps of (i) adding a gas under high pressure into the composition, and (ii) drying the composition to form a powder" is a process limitation in the product claim. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.

Regarding claim 10: The present specification states “By an added aroma component is meant an aroma or flavour component which is not naturally part of the oil” (p. 9, ln. 29-30). In light of the specification, the claim phrase “wherein the oil comprises one or more added aroma components” is interpreted to encompass one or more of an aroma or flavour component.
Srbljin discloses the creamer composition comprises an aroma (p. 4, ln. 10).  Srbljin discloses the oil component has a flavor (roast and ground (r&g) coffee mixed with it, p. 4, ln. 13-14). Furthermore, Srbljin disclosed oils (palm kernel oil, canola oil, soy bean oil, sunflower oil, safflower oil, cotton seed oil, palm oil, coconut oil, milk fat, corn oil, p. 6, ln. 10-11) exhibit flavors and/or aromas. 

Response to Arguments
Applicant's arguments filed 1/13/2021 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619